Citation Nr: 0119180	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether failure to assign a compensable disability rating 
for the service-connected residuals of a shell fragment wound 
of the upper right arm in an October 1969 rating decision 
constituted clear and unmistakable error (CUE).

2.  Whether failure to assign a disability rating in excess 
of 10 percent for the service-connected residuals of a shell 
fragment wound of the right thigh, muscle group XIV with 
hypesthesia, in an October 1969 rating decision, constituted 
CUE.

3.  Whether failure to assign a disability rating in excess 
of 20 percent for the service-connected residuals of a left 
hand (major) shell fragment wound, with amputation of the 
middle finger and transposition of the index finger, in a May 
1971 rating decision, constituted CUE.

4.  Entitlement to an increased disability rating for the 
service-connected residuals of a left hand shell fragment 
wound, with amputation of the middle finger and transposition 
of the index finger, currently rated as 40 percent disabling.

5.  Entitlement to an increased disability rating for the 
service-connected residuals of a right hand shell fragment 
wound, currently rated as 10 percent disabling.

6.  Entitlement to service connection for left hand arthritis 
secondary to the service-connected shell fragment wound.

7.  Entitlement to service connection for right hand 
arthritis secondary to the service-connected shell fragment 
wound.

8.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling from September 17, 1997.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in July 1998 and 
August 2000 by the St. Louis, Missouri, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
appeared and testified in two separate hearings held at the 
RO on June 25, 1999, and October 13, 2000.  In May 2001, the 
veteran canceled his request for a videoconference hearing 
before a member of the Board.  

The July 1998 rating decision, in pertinent part, granted 
service connection for PTSD (10 percent disability rating 
assigned, effective from August 26, 1997) and denied the 
following claims:  a disability rating in excess of 20 
percent for the residuals of a left hand shell fragment 
wound; a compensable disability rating for the residuals of a 
right hand shell fragment wound; entitlement to compensation 
under 38 U.S.C.A. § 1151 for right knee disability; and 
service connection for arthritis of the right and left hands 
secondary to the service-connected residuals of shell 
fragment wounds to the right and left hands.  During the 
pendency of this appeal, the RO rendered determinations that 
increased the veteran's ratings as follows:  to 50 percent 
for PTSD, effective from September 17, 1997 (the effective 
date for the award of service connection was changed to 
September 17, 1997, by a February 1999 rating action); to 40 
percent for left hand shell fragment residuals, effective 
from August 26, 1997; and to 10 percent for right hand shell 
fragment residuals, effective from August 26, 1997.  

By an April 2001 rating decision, service connection and 
compensable ratings were awarded for the knee disability that 
the veteran had sought compensation for in his earlier claim.  
Additionally, while the veteran also appealed from a March 
1999 determination that awarded a total disability rating 
based on unemployability from September 1, 1998, the 
effective date sought by the veteran-June 7, 1998, was 
subsequently awarded by a June 1999 rating action.  
Consequently, these issues were not certified on appeal to 
the Board.  Nevertheless, although higher ratings were 
awarded during the pendency of the appeal for PTSD and left 
and right hand disabilities, the veteran has not withdrawn 
his appeal for increased or higher ratings, and because the 
maximum available benefits have not been awarded, his appeal 
continues as to these rating issues.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board also notes that the CUE issues were variously 
described during the pendency of this appeal, especially the 
question of CUE as to the October 1969 rating decision and 
the alleged failure to award a rating for nerve damage 
separate from the 10 percent awarded for right thigh muscle 
injury.  Given the contentions presented by the veteran, and 
the RO's characterization of the issues developed for review 
by the Board, the Board finds that it now has jurisdiction of 
the issues as characterized on the title page of this 
decision.  (The veteran has occasionally referred to all 
rating decisions as being clearly and unmistakably erroneous; 
however, the RO has not specifically developed such issues 
for the Board's review.  Should the veteran desire to raise 
CUE issues with respect to specific issues or rating 
decisions not addressed herein, he should clearly specify the 
rating decision and error.)  

(The issues of a disability rating in excess of 40 percent 
for the service-connected residuals of a left hand fragment 
wound, a disability rating in excess of 10 percent for the 
service-connected residuals of a right hand fragment wound, 
and secondary service connection for arthritis in the right 
and left hands will be addressed in the REMAND portion of 
this decision.)


FINDINGS OF FACT

1.  There was a tenable basis in the record for the RO to 
assign a noncompensable disability rating in October 1969 for 
the service-connected residuals of a shell fragment wound of 
the upper right arm.

2.  There was a tenable basis in the record for the RO to 
assign no more than a 10 percent disability rating in October 
1969 for the service-connected residuals of a shell fragment 
wound of the right thigh.

3.  There was a tenable basis in the record for the RO to 
assign no more than a 20 percent disability rating in May 
1971 for the service-connected residuals of shell fragment 
wounds of the left hand.  

4.  The veteran's PTSD symptoms cause total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  A compensable disability rating for the service-connected 
residuals of a shell fragment wound of the upper right arm, 
based on CUE in an October 1969 rating decision, is not 
warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(2000).

2.  A disability rating in excess of 10 percent for the 
service-connected residuals of a shell fragment wound of the 
right thigh, based on CUE in an October 1969 rating decision, 
is not warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105 (2000).

3.  A disability rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound of the 
left hand, based on CUE in a May 1971 rating decision, is not 
warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(2000). 

4.  The schedular criteria for entitlement to a 100 percent 
disability rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE Claims

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

October 1969 Rating Decision -
Right Arm Shell Fragment Residuals

The veteran contends that the RO committed CUE in the October 
1969 rating decision by failing to award the veteran a 
compensable disability rating for the service-connected 
residuals of a shell fragment wound of the upper right arm.  

The October 20, 1969, rating decision established service 
connection for the residuals of a shell fragment wound of the 
upper right arm and assigned a noncompensable disability 
rating therefor, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1969).  The medical evidence available at the time 
of this decision consisted primarily of service medical 
records (SMRs) showing that the veteran had sustained a shell 
fragment wound to the right anterior upper arm in December 
1968.  The SMRs further show that this wound was debrided and 
the veteran underwent delayed primary closure, but clinical 
records also note that the multiple fragment wounds to both 
arms did not include artery or nerve involvement.  X-rays 
revealed a foreign body in the right upper arm.  An August 
1969 narrative summary notes that there was a well-healed 
scar on the right anterior upper arm, with a 3 centimeter 
(cm) to 4 cm area of hypesthesia distal to the scar; the 
relevant diagnosis was "[n]europathy, sensory, traumatic, 
right anterior upper arm . . . ."  

Diagnostic Code 7805 provides that scars are to be rated on 
the basis of limitation of function of the part affected.  In 
applying this code to the veteran's disability, the RO 
apparently determined in its October 1969 rating decision 
that the veteran's upper right arm did not suffer any 
compensable limitation of function as a result of the 
residual scar located there.  Indeed, there was no evidence 
that the veteran suffered any compensable limitation of 
motion of his arm as contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206 through 5213 (1969).  

Alternatively, the veteran could have been awarded 
compensable disability rating if his right upper arm scar was 
shown to be poorly nourished with repeated ulcerations or was 
objectively tender and painful.  38 C.F.R. §§ 7803, 7804 
(1969).  However, there was no evidence at that time to 
demonstrate that such symptomatology existed.  

The Board also notes that as the SMRs show that there was 
anesthesia or sensory neuropathy.  Consequently, 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8514 and 8517 (1969) might have 
been applied to the veteran's disability.  However, as this 
sensory neuropathy was not shown to produce any paralysis, 
complete or incomplete, it was reasonable for the RO to 
conclude that a compensable rating under these codes was not 
assignable.  When rating based on wholly sensory symptoms, 
the rating criteria provided that the rating should be for 
mild, or at most moderate, loss.  38 C.F.R. § 4.124a.  
Although it might be argued that the veteran should have 
therefore been awarded a compensable rating, such an argument 
amounts to no more than a dispute with how severe the sensory 
involvement was, and whether the RO should have weighed the 
evidence in a manner such that a compensable rating should 
have been assigned.  As noted above, such a dispute with how 
the evidence was weighed does not amount to a valid CUE 
claim.  Additionally, it may be concluded in light of the 
then-available record that the RO's implicit conclusion that 
the sensory involvement did not rise to the level of a 
compensable rating had a tenable basis in the record.  

The crux of the veteran's argument is that the shell fragment 
wound to the right upper arm constituted a muscle wound, 
resulting in muscle injury that should have been rated 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5305 (1969).  Under Diagnostic Code 5305, a 20 percent 
disability rating is for application if the muscle injury to 
the upper arm muscles of Group V is moderately severe in 
nature.  A 10 percent disability rating is assignable when 
there is a moderate muscle injury, while a noncompensable 
rating is assignable for slight injuries to the muscle.  In 
evaluating the degree of injury sustained by a muscle, the 
adjudicator must also consider 38 C.F.R. § 4.47 through 
§ 4.56 (1969), as these regulations are specific to muscle 
injuries.  

After careful review of the relevant evidence, applicable 
regulations, the veteran's contentions, and his accredited 
representative's arguments, the Board finds that the RO did 
not commit CUE in its October 1969 rating decision by failing 
to assign a compensable disability rating for his service-
connected residuals of a shell fragment wound to the upper 
right arm.  In evaluating the degree of severity of the 
muscle injury, the RO apparently determined that any such 
muscle wound was slight, and therefore did not merit a 
compensable rating.  Indeed, as was already discussed, in the 
RO's view, the veteran's wound was superficial in nature and 
was considered a skin wound resulting in a well-healed scar 
that was noncompensable in degree.  Although the medical 
evidence available at the time of the October 1969 rating 
decision reveals that the veteran's right upper wound 
required debridement and delayed primary closure, and 
exhibited a foreign body, such circumstances do not, in and 
of themselves, demand a finding that the wound resulted in 
more than slight muscle injury.  The Board is not compelled 
to reach the conclusion that reasonable minds could not 
differ as to the severity of muscle injuries to the upper 
right arm that were apparent at the time of the October 1969 
rating decision.  In short, the Board concludes that the 
October 1969 rating decision constituted a reasonable 
exercise of rating judgment under the law as it then existed, 
especially in light of the evidence suggesting that the wound 
to the upper right arm was slight and superficial.  That the 
veteran would have the Board weigh the evidence differently 
in retrospect does not create a basis for finding CUE.  The 
1969 judgment will not be disturbed now by finding CUE where 
none exists.

October 1969 Rating Decision -
Right Thigh Shell Fragment Residuals

The veteran also claims that the RO committed CUE in the 
October 1969 rating decision by failing to award him a 
disability rating in excess of 10 percent for the service-
connected residuals of a shell fragment wound of the right 
thigh.  More specifically, as is articulated by the veteran's 
accredited representative, it is contended that the RO's 
failure to assign at least a separate 10 percent disability 
rating for nerve damage, in addition to the 10 percent rating 
assigned for a muscle injury, was CUE.  

The October 20, 1969, rating decision granted service 
connection for the residuals of a shell fragment wound of the 
right thigh, muscle group XIV with hypesthesia, and assigned 
a 10 percent disability rating therefor, pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5314 (1969).  The medical 
evidence available at the time of the October 1969 rating 
decision included SMRs showing that the veteran sustained a 
shell fragment wound of the right thigh in December 1968.  
This wound caused a laceration of the right lateral femoral 
cutaneous nerve, which resulted in a diagnosis of right 
lateral femoral cutaneous palsy.  This wound was also found 
to be symptomatic of anesthesia and occasional severe, 
shooting pains down the anterior leg to the knee. 

Diagnostic Code 5314 provided for the assignment of a 20 
percent disability rating for moderately severe muscle 
injuries, a 10 percent disability rating when there was a 
moderate muscle injury to the thigh, and a noncompensable 
rating was assignable for slight muscle injuries.  In 
evaluating the degree of injury sustained by a muscle, 
several other regulations specific to muscle injuries, 
namely, 38 C.F.R. § 4.47 through § 4.56, must be considered.  
Of particular interest in this case is 38 C.F.R. § 4.55(g), 
which states that "[m]uscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions."  With 
regard to damage of the peripheral nervous system, the Board 
observes that 38 C.F.R. § 4.124a, Diagnostic Code 8529 
(1969), provided for a maximum 10 percent disability for 
severe to complete paralysis of the external cutaneous nerve 
of the thigh, while mild to moderate paralysis merited a 
noncompensable rating.  

In assigning the 10 percent rating, the RO apparently 
determined that the veteran's overall disability resulting 
from the shell fragment wound to the right thigh was 
consistent with the diagnostic criteria for a moderate muscle 
wound, and that this included any functional losses due to 
femoral cutaneous nerve damage.  Upon review of the relevant 
medical evidence and the applicable laws and regulations, the 
Board finds that the RO did not commit CUE in its October 
1969 rating decision by failing to assign a disability rating 
in excess of 10 percent for the service-connected residuals 
of a shell fragment wound of the right thigh.  Although the 
SMRs show that the shell fragment wound resulted in a 
laceration of the right femoral cutaneous nerve, the RO's 
assignment of a 10 percent disability rating for moderate 
muscle injury to the right thigh pursuant to Diagnostic Code 
5314 was reasonable under the circumstances that existed at 
the time of the October 1969 rating decision.  Indeed, even 
if the veteran could have be afforded the maximum 10 percent 
disability rating for laceration of the right femoral 
cutaneous nerve under Diagnostic Code 8529, it would have 
been reasonable to conclude that impairment caused by the 
laceration of the nerve was the same as that contemplated by 
the rating for muscle injury.  In other words, femoral 
cutaneous nerve damage might be found to mimic, at least in 
part, that caused by the muscle damage.  As noted above, 
38 C.F.R. § 4.55(g) did not allow for separate ratings to be 
combined in such instances.  Although it might be concluded 
in retrospect that further investigation into whether there 
was disability separate from that caused by the muscle damage 
should have been conducted, VA may not find CUE on the 
grounds that the duty to assist was not fulfilled.  In 
addition, based on the medical evidence of record at the time 
of the October 1969 rating decision, the Board finds that 
there was nothing untenable about the RO's decision to 
conclude that the veteran's right thigh muscle injury was not 
more severe than moderate in degree.  Thus, as the RO's 
October 1969 rating decision reflected a reasonable exercise 
of rating judgment under the facts and law as it then 
existed, that judgment must be allowed to stand as there is 
no basis for a finding of CUE.

May 1971 Rating Decision -
Left Hand Shell Fragment Residuals

The veteran contends that the RO committed CUE in the May 
1971 rating decision by failing to award the veteran a 
disability rating in excess of 20 percent for the service-
connected residuals of shell fragments wounds of the left 
hand.

The May 18, 1971, rating decision reveals that, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5154 (1971), the RO 
assigned a 20 percent disability rating effective from June 
1, 1970, for the post operative residuals of shell fragment 
wounds of the left hand with "ankylosis-amputation middle 
finger LT. hand with transposition index finger, major."  A 
review of the medical record available at the time of this 
rating decision shows that the veteran had undergone several 
surgeries of the left middle finger in attempts to repair 
damage caused by a shell fragment wound.  The initial 
surgeries failed and resulted in a stiff anesthetic middle 
finger.  The veteran then underwent a surgical procedure in 
December 1970 to amputate the middle finger, including the 
removal of the third metacarpal, and effect a transposition 
of the second metacarpal (index finger) to the base of the 
third metacarpal.  He remained in a cast nearly continuously 
until March 1971, when additional surgery was performed for 
revision of the long ray because of nonunion of the index 
metacarpal.  The hand was again placed in a cast, which was 
removed on May 10, 1971.  

A review of the applicable diagnostic criteria reveals that 
Diagnostic Code 5154 provided for a maximum 20 percent 
disability for amputation of the middle finger, with 
metacarpal resection (more than one-half the bone lost).  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1971) 
allowed for the assignment of a maximum 10 percent disability 
when the index finger was in either favorable or unfavorable 
ankylosis, as an individual finger, except that extremely 
unfavorable ankylosis was to be rated as an amputation.  The 
diagnostic criteria also provided that a combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, the higher of the two grades 
was to be selected.  38 C.F.R. § 4.71a (1971).  

In rendering the May 1971 rating decision it appears that the 
RO recognized the amputation of the middle finger, and 
accordingly assigned a 20 percent rating under Diagnostic 
Code 5154.  Clearly, the RO recognized that both the middle 
and index fingers were involved in the transposition surgery.  
However, what was not so clear was the residual effect of the 
surgery on the transposed index finger.  Given the evidence 
that was available in May 1971, or lack thereof, regarding 
the extent of impairment of the index finger, the Board 
cannot now say that the RO's handling of the case amounted to 
CUE.  Perhaps additional evidentiary development should have 
been undertaken to ascertain the nature of any impairment of 
the transposed finger, especially after the cast was removed, 
but such a failure in assistance does not amount to CUE.  
Moreover, while it might seem evident from a retrospective 
view of the evidence, especially the problems that the 
veteran subsequently experienced relative to the index 
finger, that the veteran had problems in May 1971 with the 
index finger that likely caused some functional losses, it 
may not be said that any error the RO made amounted to CUE.  
As noted above, little was known at the time about the 
surgical residuals, especially with respect to the index 
finger and what functional loss the veteran might experience 
as a result of the surgery.  The RO's weighing of the 
evidence at that time was not undebatably erroneous.  

The veteran has argued that his index finger was as bad then 
as it is now.  However, the salient point to be made is that, 
even if this was so, it was not evident in the then-available 
record.  Consequently, the Board finds that the RO's judgment 
amounted to a tenable approach to rating the veteran's left 
hand disability, especially given the evidence available to 
it in May 1971.  

II.  PTSD Rating Claim

The veteran contends that the severity of his service-
connected PTSD is greater than the assigned disability rating 
reflects.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, in regard to the veteran's PTSD rating claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the veteran's 
PTSD claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating, the Board has characterized that rating issue on 
appeal as a claim for a higher initial rating.  Thus, 
consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  

The relevant evidence includes a February 1998 VA 
compensation and pension social survey report prepared by a 
VA social worker.  It was notes that the veteran married his 
first wife prior to going to Vietnam and divorced her upon 
his return.  He had been married three times thereafter, and 
was still married to his fourth wife at the time of the 
survey.  He was reported to have three children.  At the time 
of the survey it was also noted that the veteran was employed 
with the postal service, and had been for several years.  The 
veteran complained of increased strain on his family 
relationships.  He was observed to be tearful during portions 
of the interview. 

The medical evidence includes a March 1998 opinion letter 
from a VA physician, which states that the veteran's PTSD 
results in symptoms of nightmares, intrusive recollections, 
avoidance of stimuli that may remind him of his war 
experiences, decreased range of affect, diminished interest 
in current activities, irritability, and sleep disturbances.  
The examiner opined that the veteran would be unlikely to 
resolve his emotional conflicts in the near future, and that 
"his emotional difficulties significantly impair his ability 
to maintain gainful employment.  I consider him to be 
essentially 100% disabled with respect to employment." 

A March 1998 VA psychology note includes a review of the 
veteran's history and recites the finding of the March 1998 
opinion letter described above.  The veteran was noted to be 
married.  The veteran complained of recurring nightmares, 
intrusive memories and thoughts of Vietnam, extreme reactions 
to uncontrollable or persistent sounds, an inability to get 
along with others, and avoidance of social gatherings.  The 
veteran was observed to be on time, alert, polite, and 
formal.  There was no formal thought disorder, derailment, or 
circumstantiality detected, although he did have a high level 
of expressed emotion and duress with the examination process.  
Attention and concentration were within normal limits, but 
his thought content was preoccupied with the burden of his 
chronic irritability and ideations of doing sadistic violence 
to those that provoke him.  Mood and affect were despondent 
and labile, and he was openly crying at times.  Insight, 
judgment, and impulse control were described as retained; he 
was able to distinguish between hostile ideation versus 
intent, but he appeared to be avoiding extensive and full 
disassociation.  The impression was chronic PTSD and a global 
assessment of functioning score (GAF) of 70.  

A November 1998 letter from a licensed professional counselor 
at the East St. Louis Vet Center notes that the veteran had 
been a client since July 1998 and had been seen weekly.  His 
GAF was opined not to have been above 40 in that time, and he 
continued to have thoughts of committing homicide towards a 
past supervisor.  

A November 1998 VA PTSD examination report recounts the 
veteran's history and notes that the claims file was 
reviewed.  The veteran's history of nightmares involving 
Vietnam, occurring up to three times a week, were noted.  It 
was also observed that for the prior 18 months the veteran 
was seen either at VA or the Vet Center three or four times a 
week.  He complained of withdrawal from people, recurring 
suicidal thoughts, intense anger towards others, sleep 
disturbance, and daily intrusive thoughts with Vietnam 
content.  Objectively, the veteran was oriented to time, 
place, and person.  He was logical and coherent, spontaneous 
in speech, was not tangential or circumstantial, and had 
average eye contact.  Overall, remote and recent memory were 
within normal limits.  However, the veteran appeared very 
distressed and distracted at times.  His affect was intense 
and sad, and he cried when talking about death encountered in 
Vietnam.  He had a lot of rage and numerous nervous 
mannerisms, but there was no evidence of psychosis.  In 
summary, the examiner stated that the veteran showed all the 
characteristics of individual and longstanding PTSD, and 
opined that "this illness has seriously affected his life 
and has led to his current state of disability and 
unemployment."  The diagnoses included the following:  Axis 
I - PTSD; Axis IV - lack of occupation, lack of social 
contacts, and intrusive debilitating thoughts; Axis V - a GAF 
score of 50 based on relationship problems, suicidal 
thoughts, intrusive or related thoughts, and employment 
problems.  

A December 1998 VA opinion letter from the same VA physician 
that prepared the March 1998 opinion letter states that the 
veteran "has significant difficulties in his family 
relationships" and that "[h]is personal relationships are 
few and subject to the same emotional outbursts as his 
domestic relationships."  The veteran was noted to have had 
great difficulty in controlling his impulse to engage in 
violent behavior.  In closing, the examiner opined that the 
veteran's PTSD "significantly impairs his domestic, social 
and occupational relationships.  I would consider him to be 
functioning at a GAF level of 40." 

The evidence also includes a January 1999 letter from the 
East St. Louis Vet Center, which was prepared by the same 
licensed professional counselor that prepared the earlier 
November 1998 letter already discussed herein.  The counselor 
comments that the veteran had not achieved stability in any 
social system or maintained stability in employment.  The 
veteran was observed to be socially isolated, and he reported 
nightmares, intrusive thoughts, sleep disturbance, and 
exhaustion.  The assessment was PTSD.  The veteran was noted 
to exhibit the following PTSD symptoms:  recurrent and 
intrusive distressing memories and nightmares of Vietnam; 
intense emotional upset when reminded of Vietnam experiences; 
marked loss of interest in free time activities; detachment 
from others; impairment in range of emotions; change in 
future plans as a result of Vietnam experiences; difficulty 
falling and staying asleep; difficulty concentrating; 
hypervigilance; exaggerated startle response; and physical 
reaction when faced with reminders of Vietnam.  The counselor 
opined that the veteran's "attitude and behavior are so 
adversely affected by his PTSD symptoms that he continues to 
isolate himself from others.  He has been unable to maintain 
his employment at the Post Office due to his PTSD."  It was 
also noted that there had been little improvement in his 
initial GAF of 35.  It was further explained that the veteran 
had been receiving individual counseling from the Vet Center 
on a weekly basis since July 6, 1998, and that he was 
receiving additional counseling through VA.  In conclusion, 
the counselor states that "[d]ue to [the veteran's] PTSD, he 
is, in my judgment, unable to engage in gainful employment."  

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

After reviewing the evidence in light of the applicable 
diagnostic criteria, the Board acknowledges that the veteran 
experiences impaired impulse control, impairment of judgment 
and mood, severe inability to establish and maintain 
effective social and work relationships, difficulty in 
adapting to stressful circumstances, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, and suicidal ideation.  While 
he does not experience the psychotic disassociations that are 
typical of the 100 percent level, such as persistent 
hallucinations or delusions, or loss of memory or 
orientation, it is significant that examiners have regularly 
opined that his behavior is such that he is unemployable.  
Additionally, with only one exception, he has been given GAF 
scores that reflect an inability to function in an 
occupation, which is what the 100 percent level 
contemplates-total occupational impairment.  Consequently, 
the Board finds that, with resolution of reasonable doubt in 
the veteran's favor, a 100 percent rating for PTSD is 
warranted.  Such a rating is warranted from the award of 
service connection.  Fenderson, supra.  

III. Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to substantiate the claims 
addressed above, and have therefore satisfied the 
notification requirements.  Additionally, as for the PTSD 
rating, VA examinations have been conducted, and other 
documentation has been submitted, to ascertain the level of 
disability.  The Board therefore finds that the record as it 
stands is adequate to allow for review of the claims 
addressed above and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A compensable disability rating for the service-connected 
residuals of a shell fragment wound of the upper right arm, 
based on CUE in an October 20, 1969, rating decision, is 
denied. 

A disability rating in excess of 10 percent for the service-
connected residuals of a shell fragment wound of the right 
thigh, based on CUE in an October 20, 1969, rating decision, 
is denied. 

A disability rating in excess of 20 percent for the service-
connected residuals of a shell fragment wound of the left 
hand, based on CUE in a May 18, 1971, rating decision, is 
denied.  

Entitlement to a 100 percent rating for service-connected 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Regarding the issues of entitlement to increased disability 
ratings for the veteran's service-connected residuals of 
shell fragment wounds of both hands, and secondary service 
connection for arthritis of the hands, the Board finds that 
additional evidentiary development must be undertaken before 
appellate review may be completed.  Specifically, the Board 
observes that the most recent VA orthopedic examination of 
the hands occurred more than 3 years ago, in February 1998.  
As such, the Board finds that a new VA examination should be 
conducted to accurately determine the current level of 
disability.  Moreover, as some private medical evidence 
associated with the file since the time of the February 1998 
VA examination suggests that the veteran suffers from 
arthritis of the hands as a result of his service-connected 
hand disabilities, additional development inquiring into the 
existence of arthritis in the hands, and the etiology 
therefor, is warranted.  In this regard, it should be pointed 
out that secondary service connection under 38 C.F.R. § 3.310 
(2000) contemplates aggravation by a service-connected 
disability, as well as direct causation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Therefore, a VA medical examination 
and opinion addressing this possibility should be obtained.

Attention is directed to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As 
noted above, this newly enacted law redefined the obligations 
of VA with respect to the duty to assist, and is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); See also 
VAOPGCPREC 11-00; Holliday, 14 Vet. App. 280; Karnas, 1 Vet. 
App. 308.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Accordingly, this rating issue is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
treatment for disabilities affecting his 
hands.  The RO should assist the veteran 
in this endeavor by seeking copies of all 
records from the sources he identifies. 

2.  The veteran should be scheduled for a 
VA examination of the hands.  The 
examiner should review the claims file, 
examine the veteran, and undertake any 
and all clinical tests or studies, 
including X-rays, deemed appropriate in 
relation to the veteran's claims.  With 
regard to the veteran's service-connected 
shell fragment wounds of both hands, the 
examiner should provide findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (2000), including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
disability due to functional loss caused 
by pain, weakness, etc., should be 
equated to loss of motion beyond that 
shown on clinical evaluation.  The 
examiner should also indicate any 
functional loss that may occur as a 
result of muscle injury, nerve damage, or 
scarring.  Each impaired service-
connected finger should be identified and 
described in terms such that applicable 
rating criteria may be applied, i.e. 
amputation, favorable ankylosis, 
unfavorable ankylosis.  See 38 C.F.R. 
§ 4.71a (2000).  

Concerning the claims of entitlement to 
service connection for arthritis of the 
hands secondary to his service-connected 
fragment wounds, the examiner should 
ascertain whether the hands manifest 
arthritis, and if so, whether such 
arthritis was either caused or made worse 
by any of the veteran's service-connected 
wound residuals.  In so doing, the 
examiner should comment on the January 
19, 1999, letter from a private physician 
and orthopedic surgeon, A. Bruce Reid, 
M.D., which opines that the veteran 
suffers from hand arthritis as a result 
of his service-connected hand injuries.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


